UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 18, 2015 American Water Works Company, Inc. (Exact name of registrant as specified in its charter) Commission File Number:001-34028 Delaware 51-0063696 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1025 Laurel Oak Road Voorhees, NJ 08043 (Address of principal executive offices, including zip code) (856) 346-8200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition On June 18, 2015, American Water Works Company, Inc. issued a press release announcing that it has agreed to acquire Keystone Clearwater Solutions, LLC from Rex Energy Corporation. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. The information in this Current Report, including Exhibit 99.1, is being furnished and shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits (d) Exhibits Press Release, dated June 18, 2015, issued by American Water Works Company, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 18, 2015 By: /s/ Michael A. Sgro Michael A. Sgro Senior Vice President, General Counsel and Secretary
